FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                               December 19, 2007
                                 TENTH CIRCUIT
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court

 MICHAEL ANTHONY SAMORA,

               Plaintiff - Appellant,                   No. 07-2110
          v.                                         (D. New Mexico)
 LIANE E. KERR,                               (D.C. No. CIV-07-200-JB-RHS)

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before LUCERO, HARTZ, and GORSUCH, Circuit Judges.


      Michael Anthony Samora, a prisoner proceeding pro se, brought claims

under 28 U.S.C. § 1343(a)(3) and 42 U.S.C. §§ 1983, 1985, 1988, and 2000a-2 in

the United States District Court for the District of New Mexico against his former

criminal defense attorney, Liane Kerr. The district court granted Mr. Samora’s

motion to proceed in forma pauperis under 28 U.S.C. § 1915(b)(1) and dismissed




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
his claims sua sponte under § 1915(e)(2) and Federal Rule of Civil Procedure

12(b)(6).

      On appeal Mr. Samora argues only that he was denied his Sixth

Amendment right to a speedy trial. Because he did not allege in his complaint or

argue in his brief that the violation was the product of a conspiracy, see 42 U.S.C.

§ 1985, or of discrimination or segregation, see id. at § 2000a-2, we presume that

he challenges the district court’s decision with respect to his claims against Kerr

under §§ 1343(a)(3) and 1983. See Gaines v. Stenseng, 292 F.3d 1222, 1224

(10th Cir. 2002) (“[W]e must construe a pro se appellant’s complaint liberally.”).

      To state a claim under §§ 1343(a)(3) and 1983, a plaintiff must allege that a

constitutional violation “was committed by a person acting under color of state

law.” West v. Atkins, 487 U.S. 42, 48 (1988). Private actors ordinarily cannot be

said to act under color of state law. In particular, “[t]he conduct of an attorney

acting in his professional capacity while representing his client does not

constitute action under color of state law . . . .” Beedle v. Wilson, 422 F.3d 1059,

1073 (10th Cir. 2005) (internal quotation marks omitted). Mr. Samora does not

allege that Kerr committed the violation under color of state law. Thus, the

district court ruled correctly.




                                         -2-
      We AFFIRM the district court’s dismissal of Mr. Samora’s complaint. We

DENY Mr. Samora’s application to proceed in forma pauperis.



                                    ENTERED FOR THE COURT


                                    Harris L Hartz
                                    Circuit Judge




                                     -3-